Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-8 were previously pending and subject to the non-final office action mailed January 5th, 2022. In the Response, submitted April 5th, 2022, claims 1 and 5-8 were amended, claims 2-3 were canceled, and no new matter was added. Therefore, claims 1 and 4-8 are currently pending and subject to the following Final office action.

Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on April 5th, 2022, have been fully considered and each argument will be respectfully address in the following final office action.

Response to 35 U.S.C. § 112 Remarks
	Applicant’s remarks filed on page 8 of the Response concerning the interpretations and rejections under 35 U.S.C. § 112 (f) and 112 (b) have been fully considered and are found persuasive. Accordingly, claims 1, 5, and 7-8 are no longer interpreted under 112 (f), and the 112(b) rejections of claims 5 and 7-8 have been withdrawn. 

Response to 35 U.S.C. § 101 Remarks
	Applicant’s remarks filed on page 8 of the Response concerning the 35 U.S.C. § 101 rejection of claims 1-8 have been fully considered but are found not persuasive and are moot in view of the amended rejection that may be found starting on page 7 of this final office action. 

	On page 8 of the Response, the Applicant argues “Amended claim 1, for example, recites ‘a computer arrangement including a processor for executing a memory-loaded program, the computer arrangement including first, second, and third acquirers, an identification unit, a control unit, and a deriver, the first acquirer configured to acquire a use condition for each of a plurality of electric outlets […] Applicant respectfully submits that these new limitations further render amended claim 1 as patent eligible and further removes it from an abstract idea”. 
	The Examiner respectfully disagrees that the amended features and new limitations discussed above render the independent claims patent eligible and remove the abstract idea. The Examiner notes “Claims can recite a mental process even if they are claimed as being performed on a computer” (see MPEP 2106.04(a)(2)(III)(C)). Further, under the Step 2A-Prong Two analysis of claim 1 herein, the management server, computer arrangement, processor, memory-loaded program, control unit, first acquirer, identification unit, second acquirer, third acquirer, deriver, and features for transmitting information over a network (acquiring data via the first/second/third acquirers) are considered to be additional elements. The management server, computer arrangement, processor, memory-loaded program, control unit, first acquirer, identification unit, second acquirer, third acquirer, and deriver are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).
	Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”.
 
Response to 35 U.S.C. § 103 Remarks
	Applicant’s remarks filed on page 8-10 of the Response concerning the 35 U.S.C. § 103 rejection of claims 1 and 4-8 have been fully considered but are found not persuasive and are moot in view of the amended rejection that may be found starting on page 19 of this final office action. 
	On page 8 of the Response, the Applicant argues “one of the features of the present inventio according to claims 1, 6, and 7 is deriving an amount charged to the user on the basis of the use condition and the charge result information, and deriving an amount of payment to the manager on the basis of the contract information acquired at the third acquirer and the charge result information, when the use condition for the identified electric outlet has been set by an owner of the management server […] each of Lowenthal and Uratani neither discloses nor suggests the above feature […] Uratani neither discloses nor suggests the amount of payment to the manager of the installation place of the charging station 200, as is required by the claims”. 
	The Examiner respectfully disagrees that Lowenthal, in combination with Uratani, does not teach or suggest the amended features of independent claims 1, 6, and 7. Uratani teaches a system in which a management center (comprising a charging station and computer device) can have a contract with an electric power company, where the electric power company supplies electric power to the charging station based on a contract unit price for the electricity (referred to as electricity price information) (¶ [0016], ¶ [0020], ¶ [0024]).  Further, the system (installed in the management center) may store the electricity price information, contract power, unit price, and usage information (such as number of units of electricity used by each charging station) (¶ [0021], ¶ [0024]). Further, the system may calculate a profit for each charging station associated with the management center based on the stored usage information, electricity price information, and expense information; where the profit is calculated by the total sales-expenses for each charging station (¶ [0009], ¶ [0032]). Thus, the features in the system of Uratani for storing contract unit pricing information between an electric power company and a management center, and utilizing the contract unit price information and usage information for each charging station in order to calculate a profit for the management center (by a profit calculation means) based on the sales-expenses for each charging station is equivalent to a third acquirer configured to acquire contract information regarding electricity supply between an electricity supplier for supplying electricity to the identified electric outlet and a manager of the installation place of the identified electric outlet and deriving the amount of payment to the manager on the basis of the contract information acquired at the third acquirer and the charge result information.

	On page 10 of the Response, the Applicant submits that “based on the foregoing […] claims 1, 6, and 7, as well as their dependent claims, are patentable over Lowenthal and/or Uratani, as well as other cited references”. In view of the amendments to claims 1 and 5-8, the Examiner has set forth an amended 35 U.S.C. § 103 rejection that may be found starting on page 20 herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 6 recites “[…] derive an amount of payment to the manager on the basis of the contract information acquired at the third acquirer […]”. There is insufficient antecedent basis in the claim for “the third acquirer”. As such, claim 6 is rendered indefinite for reciting a limitation for which there is a lack of antecedent basis. For the sake of compact prosecution, “the third acquirer” will be interpreted as “a processor unit 42 further includ[ing] a third acquirer 62” (¶ [0055]), in accordance with the Applicant’s Specification. 






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1 and 4-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1 and 4-5 are directed to a server (i.e. a machine), claim 6 is directed to a method (i.e. a process), and claims 7-8 are directed to a system (i.e. a machine). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1 and 4-8 recites steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity and performance of the limitations in the human mind but for the recitation of generic computer components. 

	Claim 1 recites, in part:
[…] acquire a use condition for each of a plurality of electric outlets;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). The Examiner notes “Claims can recite a mental process even if they are claimed as being performed on a computer” (see MPEP 2106.04(a)(2)(III)(C)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)). 

[…] identify an electric outlet through which electricity is supplied to a vehicle of a user;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)). 

[…] acquire charge result information of the vehicle charged up with electricity supplied through the identified electric outlet;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)). 

[…] acquire contract information regarding electricity supply between an electricity supplier for supplying electricity to the identified electric outlet and a manager of the installation place od the identified electric outlet;
	 This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

[…] derive an amount charged to the user on the basis of the use condition and the charge result information, and derive an amount of payment to the manage on the basis of the contract information acquired at the third acquirer and the charge result information, when the use condition for the identified electric outlet has been set by an owner of the management server.  
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)). 

	Thus, claims 1 and 4-5, by virtue of dependence, recite the abstract ideas identified above. Moreover, the following claims further recite an additional abstract idea. 

	Claim 4 recites, in part, “wherein the use condition includes a unit price used for charging to the user and set for each time period”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 5 recites, in part, “[…] permit electricity supply through the electric outlet when the communication unit receives, from the user […]”, agreement information regarding the user’s agreement to the use condition”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 6 recites, in part:
First acquiring […] a use condition for each of a plurality of electric outlets;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)). 

Identifying […] an electric outlet through which electricity is supplied to a vehicle of a user;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)). 

Secondly acquiring […] charge result information of the vehicle charged up with electricity supplied through the identified electric outlet;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)). 

Thirdly acquiring […] contract information regarding electricity supply between an electricity supplier for supplying electricity to the identified electric outlet and a manager of the installation place of the identified electric outlet;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

Deriving […] an amount charged to the user on the basis of the use condition and the charge result information, and derive an amount of payment to the manage on the basis of the contract information acquired at the third acquirer and the charge result information, when the use condition for the identified electric outlet has been set by an owner of the management server.  
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)). 

	Claim 7 recites, in part:
[…] record charge result information of a vehicle of a user charged up with electricity supplied through the electric outlet; 
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). The Examiner notes “Claims can recite a mental process even if they are claimed as being performed on a computer” (see MPEP 2106.04(a)(2)(III)(C)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

[…] acquire a use condition for each of a plurality of electric outlets of a plurality of electricity supply devices;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)). 

[…] identify an electric outlet through which electricity is supplied to the vehicle;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)). 

[…] acquire charge result information […] for the identified electric outlet; and
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)). 
[…] acquire contract information regarding electricity supply between an electricity supplier for supplying electricity to the identified electric outlet and a manager of the installation place od the identified electric outlet;
	 This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

[…] derive an amount charged to the user on the basis of the use condition and the charge result information, and derive an amount of payment to the manage on the basis of the contract information acquired at the third acquirer and the charge result information, when the use condition for the identified electric outlet has been set by an owner of the management server.  
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)). 

	Thus, claims 7 and 8, by virtue of dependence, recite the abstract ideas identified above. Moreover, the following claims further recite an additional abstract idea.

	Claim 8 recites, in part, “[…] starts electricity supply through the electric outlet upon electrical connection of the vehicle to the electric outlet”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of managing personal behavior and commercial interactions (see MPEP 2106.04 (a)(2)(II)). 


Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application.

 	Claims 1 and 4-5 recite additional elements of a management server, a computer arrangement, processor, memory-loaded program, control unit, first acquirer, identification unit, second acquirer, third acquirer, deriver, and features for transmitting information over a network (acquiring data via the first/second/third acquirers). The management server, computer arrangement, processor, memory-loaded program, control unit, first acquirer, identification unit, second acquirer, third acquirer, and deriver are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claim 5 recites the additional elements of a user terminal, a communication unit to transmit the use condition to a user terminal, a control unit to permit electricity supply, and features for transmitting data over a network (wirelessly transmitting a use condition to a user terminal, receiving agreement information from a user terminal, transmitting an unlock signal to a control unit). The user terminal, communication unit, and control unit are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claim 6 recites additional elements of a computer arrangement, processor, memory-loaded program, third acquirer, and features for transmitting information over a network (acquiring data with a computer arrangement). The computer arrangement, processor, memory-loaded program, and third acquirer are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claims 7-8 recite additional elements of a plurality of electricity supply devices, management server configured to communicate with the plurality of electricity supply devices, computer arrangement, processor, memory-loaded program, control device, electric outlets supplied with electricity from an electricity supplier, control device configured to record information, first acquirer, identification unit, second acquirer, third acquirer, deriver, features for electronically recording data (recording charge result information of a vehicle of a user charged up with electricity supplied through the electric outlet), and features for transmitting information over a network (acquiring data via the first/second/third acquirers, management server communicating with electricity supply devices). The management server, computer arrangement, processor, memory-loaded program, control device, first acquirer, identification unit, second acquirer, third acquirer, and deriver are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for electronic recordkeeping and transmitting/receiving data over a network are considered to be additional elements directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Further, the plurality of electricity supply devices and electric outlets supplied with electricity from an electricity supplier are considered to be additional elements that are merely generally linking the use of the abstract idea to a particular field of use (see MPEP 2106.05(h)).

	Claim 8 recites the additional elements of a user terminal, a communication unit configured to transmit a use condition to a user terminal, a control device to start electricity supply, and features for transmitting data over a network (transmitting use condition information, transmitting an unlock signal to a control unit). The user terminal, communication unit, and control device are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Accordingly, the plurality of electricity supply devices, management server, electric outlets supplied with electricity from an electricity supplier, computer arrangement, processor, memory-loaded program, first acquirer, identification unit, second acquirer, deriver, third acquirer, user terminal, communication unit, control device, control unit, features for electronically recording data, and features for transmitting information over a network  do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1 and 4-8 do not recite additional elements that integrate the judicial exception into a practical application. 

Step 2B 

	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1 and 4-8 are merely left with a plurality of electricity supply devices, management server, electric outlets supplied with electricity from an electricity supplier, computer arrangement, processor, memory-loaded program,   first acquirer, identification unit, second acquirer, deriver, third acquirer, user terminal, communication unit, control device, control unit, features for electronically recording data, and features for transmitting information over a network. 
	Claims 1 and 4-8 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1 and 4-8 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network and electronically storing data are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Thus, the steps involving the transmitting and receiving of data over a network and electronically storing information, individually and in combination with the additional claim limitations, do not demonstrate an inventive step that amounts to significantly more than the abstract idea as the courts have recognized electronic recordkeeping and transmitting data over a network to be a well-understood, routine, and conventional functions. 
	The management server, computer arrangement, processor, memory-loaded program, first acquirer, identification unit, second acquirer, deriver, third acquirer, user terminal, communication unit, control device, and control unit are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the plurality of electricity supply devices and electric outlets supplied with electricity from an electricity supplier are considered to be additional elements that are merely generally linking the use of the abstract idea to a particular field of use (see MPEP 2106.05(h)). 

	Viewed as a whole, claims 1 and 4-8, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 1 and 4-8 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1 and 4-8 are rejected under 35 U.S.C § 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4, and 6-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Lowenthal et al. U.S. Publication No. 2011/0191265, hereafter known as Lowenthal, in view of Uratani JP2013156695A, hereafter known as Uratani.

Claim 1: Lowenthal teaches the following:
	A management server, comprising: a computer arrangement including a processor for executing a memory-loaded program, the computer arrangement including first, second, and third acquirers, an identification unit, a control unit, and a deriver;
	Lowenthal teaches” An electric vehicle charging station network includes multiple electric vehicle charging stations belonging to multiple charging station hosts […] A charging station network server provides an interface that allows each of the hosts to define one or more pricing specifications for charging electric vehicles on one or more of their electric vehicle charging stations belonging to that host. The pricing specifications are applied to the charging stations such that a cost of charging electric vehicles using those charging stations is calculated according to the pricing specifications” (see abstract); “the server 140 including the host portal […] the host portal 150 includes the host registration interface 220, the host definable pricing interface 230, the host accounting interface 240, and the charging station status interface 250” (¶ [0054]); “The techniques shown in the figures can be implemented using code and data stored and executed on one or more electronic devices (e.g., a charging station, a charging station network server, etc.) […] such electronic devices typically include a set of one or more processors coupled to one or more other components” (¶ [0138]); “The server 140 typically performs authorizing and accounting procedures for the charging stations 110A-110N and 120A-120L” (¶ [0042]); “authorization module 1315 determines whether an access identifier presented by an electric vehicle operator is authorized to use the charging station at the time of the request” (¶ [0100]); “the accounting module 1330 receives charging session data from a charging session […] The charging session data includes one or more of a charging station identifier […] and the amount of energy consumed by an electric vehicle during the charging session” (¶ [0113]). 
	Thus, Lowenthal teaches a charging station network server comprising a memory for storing code that is executed by one or more processors to perform the disclosed techniques of the charging station network server. Further, the charging station network server may comprise a plurality of host interfaces and modules (including a host definable pricing interface, authorization module, accounting module, etc.) that will be discussed in further detail below; equivalent to a management server, comprising: a computer arrangement including a processor for executing a memory-loaded program, the computer arrangement including first, second, and third acquirers, an identification unit, a control unit, and a deriver.

	 The first acquirer configured to acquire a use condition for each of a plurality of electric outlets;
	Lowenthal teaches “An electric vehicle charging station network includes multiple electric vehicle charging stations belonging to multiple charging station hosts […] A charging station network server provides an interface that allows each of the hosts to define one or more pricing specifications for charging electric vehicles on one or more of their electric vehicle charging stations belonging to that host. The pricing specifications are applied to the charging stations such that a cost of charging electric vehicles using those charging stations is calculated according to the pricing specifications” (see abstract); “charging stations 110A-110N and 120A-120L are coupled with the charging station network server (hereinafter “server”) 140” (¶ [0035]); “the server 140 including the host portal […] the host portal 150 includes the host registration interface 220, the host definable pricing interface 230” (¶ [0054]); “host definable pricing interface 230 allows the hosts 105 and 115 to establish, for each of the charging stations 110A-110N and 120A-120L […] the price(s) for charging electric vehicles using those charging stations” (¶ [0059]); “The techniques shown in the figures can be implemented using code and data stored and executed on one or more electronic devices (e.g., a charging station, a charging station network server, etc.) […] such electronic devices typically include a set of one or more processors coupled to one or more other components” (¶ [0138]). 
	Thus, Lowenthal teaches a server comprising a host definable pricing interface and one or more processors (equivalent to the first acquirer) that are configured to allow charging station hosts to define prices for charging electric vehicles at charging stations that are associated with each respective charging station host; equivalent to a management server comprising a first acquirer configured to acquire a use condition for each of a plurality of electric outlets.

	The identification unit configured to identify an electric outlet through which electricity is supplied to a vehicle of a user;
	Lowenthal teaches “The server 140 typically performs authorizing and accounting procedures for the charging stations 110A-110N and 120A-120L […] the charging stations 110A-110N and 120A-120L transmit an authorization request to the server 140 when authorizing electric vehicle operators. The authorization request includes one or more of a charging station identifier (which uniquely identifies the charging station) and the access identifier presented by the electric vehicle operator when initiating access to the charging station” (¶ [0042]); “The access authorization module 1315 determines whether an access identifier presented by an electric vehicle operator is authorized to use the charging station at the time of the request” (¶ [0100]).
	Thus, Lowenthal teaches a server (comprising one or more processors and an authorization module) that is configured to perform authorization procedures for a plurality of charging stations associated with a plurality of charging station hosts. The server comprising one or more processors/authorization module (equivalent to the identification unit) are configured to receive an authorization request for utilizing a particular charging station, where the authorization request includes a charging station identifier and a user access identifier so that the server can determine whether the user is authorized to the use the particular charging station associated with the charging station identifier; equivalent to an identification unit configured to identify an electric outlet through which electricity is supplied to a vehicle of a user.

	The second acquirer configured to acquire charge result information of the vehicle charged up with electricity supplied trough the identified electric outlet; and
	Lowenthal teaches “charging stations 110A-110N and 120A-120L typically transmit charging session data during, or after completion of a charging session, to the server 140 for accounting and billing […] charging session data may include one or more of a charging station identifier […] and the amount of energy consumed by an electric vehicle of an electric vehicle operator during the charging session” (¶ [0046]); “the accounting module 1330 receives charging session data from a charging session […] The charging session data includes one or more of a charging station identifier […] and the amount of energy consumed by an electric vehicle during the charging session” (¶ [0113]). 
	Thus, Lowenthal teaches a server (comprising one or more processors and an accounting module) that is configured to perform accounting procedures for a plurality of charging stations associated with a plurality of charging station hosts. The server one or more processors/accounting module (equivalent to the second acquirer) is configured to receive charging session data for a charging session at a particular charging station, where the charging session data includes the charging station identifier and an amount of energy consumed by an electric vehicle during a charging session; equivalent to a second acquirer configured to acquire charge result information of the vehicle charged up with electricity supplied trough the identified electric outlet.

	The deriver configured to derive the amount charged to the user on the basis of the use condition and the charge result information […] when the use condition for the identified electric outlet has been set by an owner of the management server.
	Lowenthal teaches “charging stations are configured by a host to allow electric vehicle operators to pay for charging service based on the amount of energy transferred (e.g., in kilowatt-hours (kWhs)) during a charging session, with the price being defined by the host” (¶ [0036]);  “charging stations 110A-110N and 120A-120L typically transmit charging session data during, or after completion of a charging session, to the server 140 for accounting and billing” (¶ [0046]); “the accounting module 1330 receives charging session data from a charging session […] The charging session data includes one or more of a charging station identifier […] and the amount of energy consumed by an electric vehicle during the charging session” (¶ [0113]); “the accounting module 1330 determines the pricing specification that is applied to the charging station […] the accounting module 1330 determines, from the pricing specification, the price(s) to apply for the charging session” (¶ [0114])); “after the accounting module 1330 determines which host defined price(s) apply, flow moves to block 1530 where the accounting module 1330 calculates the cost of the charging session […] the accounting module 1330 may credit the account of the host in the host account information 1350 as appropriate (minus any fees charged by the network operator)” (¶ [0117]).
	Thus, Lowenthal teaches a server that is configured to receive charging session data from a charging station during or after completion of a charging session, where the charging session data includes a charging station identifier and an amount of energy consumed by the electric vehicle during the charging session. Further, the server, via an accounting module, may determine a pricing specification to apply to the charging session based on the charging station identifier and a host-defined price (equivalent to the manager) for using the particular charging station. Accordingly, the server may calculate a cost for the charging session based on the amount of energy consumed by the electric vehicle during the charging session and the pre-defined pricing specification applied to the particular charging station by the host, where the electric vehicle operator pays the cost for the charging service and the host is credited as appropriate; equivalent to a deriver configured to derive the amount charged to the user on the basis of the use condition and the charge result information, when the use condition for the identified electric outlet has been set by an owner of the management server.

	Although Lowenthal teaches a system server configured to calculate a cost for a charging session based on the amount of energy consumed by an electric vehicle during a charging session and a pre-defined pricing specification applied to the particular charging station by the host, Lowenthal does not explicitly teach a third acquirer configured to acquire contract information regarding electricity supply between an electricity supplier for supplying electricity to the identified electric outlet and the manager. Further, Lowenthal does not explicitly teach deriving an amount of payment to the manager on the basis of the contract information acquired at the third acquirer and the charge result information.

	However, Uratani teaches the following:
	The third acquirer configured to acquire contract information regarding electricity supply between an electricity supplier for supplying electricity to the identified electric outlet and a manager of the installation place of the identified electric outlet; […] and derive the amount of payment to the manager on the basis of the contract information acquired at the third acquirer and the charge result information […]. 
	Uratani teaches “a charging station unit price formulation system for formulating a common unit price for charging stations of a plurality of electric vehicles […] It stores usage information storage means for storing usage information, electricity charge information storage means for storing electricity charge information such as contract unit price and charging power amount for each charging station, and cost information required for operation of each charging station” (¶ [0008]); “As shown in FIG. 1, the charging station unit price determination system 1 is installed in an electric vehicle charging charge management center (hereinafter, simply "management center") 100, and includes a charging station 200, a user 300, an electric power company 400” (¶ [0015]); “The management center 100 charges the user 300 of the charging station 200 for the charge used, and pays the power charge for the charging station 200 to the electric power company 400 […] A computer device having a processing function is installed” (¶ [0016]); “The electric power company 400 supplies electric power to the charging station 200 based on a contract […] the electric power company 400 bills […] the management center 100 collectively for the power charge for the charger.” (¶ [0020]); “As shown in FIG. 2, the charging stand unit price determination system 1 mainly includes a communication unit 11, a usage information database 12a […] an electricity charge information database 13a […] an expense information storage […] a profit calculation task15 as a profit calculation means” (¶ [0021]); “usage information such as the number of units used for each charging station for a predetermined period is stored as a usage information database […] usage information database 12a stores the number of installed units 122, contract power 123, unit price 124, basic charge 125 […]  the unit price 124 (b in FIG. 8), the unit price based on the contracted power is stored, and for example, the store A is stored as 1,653.75 yen. “ (¶ [0024]); “the profit for each charging station and all the charging stations is calculated based on the usage information, the electricity charge information, and the expense information, and the calculated profit for each charging station and all the charging stations is calculated” (¶ [0009]); “profit is calculated by the total sales-expenses 147 for each charging station 200” (¶ [0032]). 
	Thus, Uratani teaches a system in which a management center (comprising a charging station and computer device) can have a contract with an electric power company, where the electric power company supplies electric power to the charging station based on a contract unit price for the electricity (referred to as electricity price information).  Further, the system (installed in the management center) may store the electricity price information, contract power, unit price, and usage information (such as number of units of electricity used by each charging station). Further, the system may calculate a profit for each charging station associated with the management center based on the stored usage information, electricity price information, and expense information; where the profit is calculated by the total sales-expenses for each charging station. Thus, the features in the system of Uratani for storing contract unit pricing information between an electric power company and a management center, and utilizing the contract unit price information and usage information for each charging station in order to calculate a profit for the management center (by a profit calculation means) is equivalent to a third acquirer configured to acquire contract information regarding electricity supply between an electricity supplier for supplying electricity to the identified electric outlet and a manager of the installation place of the identified electric outlet and deriving the amount of payment to the manager on the basis of the contract information acquired at the third acquirer and the charge result information.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lowenthal with the teachings of Uratani by incorporating the features for storing/retrieving contract pricing information for supplying electricity from an electric power company to each charging station associated with a management center and calculating a profit for the management center based on the contract pricing information/electricity usage information associated with each charging station, as taught by Uratani. One of ordinary skill in the art would have recognized that such a modification would have enabled the system of Lowenthal to allow charging station hosts to make contracts with electric power companies such that the electric power companies supply power to the hosts’ charging stations based on a contract unit price, where the system would be further configured to calculate a profit for the charging station hosts based on the contract unit price and the amount of energy consumed by electric vehicle operators during charging sessions. One of ordinary skill in the art would have been motivated to make this modification when one considers that “the profit of each charging station 200 can be increased” (¶ [0070]), as suggested by Uratani, by incorporating features for establishing power supply contracts between electric power companies and charging station managers.  

Claim 4: Lowenthal/Uratani teaches the limitations of claim 1. Further, Lowenthal teaches the following:
Wherein the use condition includes a unit price used for charging to the user and set for each time period. 
	Lowenthal teaches the server 140 including the host portal […] the host portal 150 includes the host registration interface 220, the host definable pricing interface 230” (¶ [0054]); “host definable pricing interface 230 allows the hosts 105 and 115 to establish, for each of the charging stations 110A-110N and 120A-120L […] the price(s) for charging electric vehicles using those charging stations” (¶ [0059]); “The host portal 150 allows the hosts 105 and 115 to define, for each of their charging stations […] a price per amount of energy transferred during a charging session (e.g., per kilowatt-hour (kWh)). The host portal 150 allows these prices to be set differently depending on time of day and/or date” (¶ [0049]).
	Thus, Lowenthal teaches a server comprising a host portal that allows hosts to define, for each of their charging stations, a price per amount of energy transferred during a charging session, where the prices may be set different depending on the time of day; equivalent to wherein the use condition includes a unit price used for charging to the user and set for each time period.

Claim 6: Lowenthal teaches the following:

 First acquiring, with a computer arrangement including a processor for executing a memory-loaded program, a use condition for each of a plurality of electric outlets;
	Lowenthal teaches” An electric vehicle charging station network includes multiple electric vehicle charging stations belonging to multiple charging station hosts […] A charging station network server provides an interface that allows each of the hosts to define one or more pricing specifications for charging electric vehicles on one or more of their electric vehicle charging stations belonging to that host. The pricing specifications are applied to the charging stations such that a cost of charging electric vehicles using those charging stations is calculated according to the pricing specifications” (see abstract); “charging stations 110A-110N and 120A-120L are coupled with the charging station network server (hereinafter “server”) 140” (¶ [0035]); the server 140 including the host portal […] the host portal 150 includes the host registration interface 220, the host definable pricing interface 230” (¶ [0054]); “host definable pricing interface 230 allows the hosts 105 and 115 to establish, for each of the charging stations 110A-110N and 120A-120L […] the price(s) for charging electric vehicles using those charging stations” (¶ [0059]); “The techniques shown in the figures can be implemented using code and data stored and executed on one or more electronic devices (e.g., a charging station, a charging station network server, etc.) […] such electronic devices typically include a set of one or more processors coupled to one or more other components” (¶ [0138]). 
	Thus, Lowenthal teaches a charging station network server comprising a memory for storing code that is executed by one or more processors to perform the disclosed techniques of the charging station network server. Further, Lowenthal teaches the server comprising a host definable pricing interface that is configured to allow charging station hosts to define prices for charging electric vehicles at charging stations that are associated with each respective charging station host; equivalent to first acquiring, with a computer arrangement including a processor for executing a memory-loaded program, a use condition for each of a plurality of electric outlets.

Identifying, with the computer arrangement, an electric outlet through which electricity is supplied to a vehicle of a user;
	Lowenthal teaches “The server 140 typically performs authorizing and accounting procedures for the charging stations 110A-110N and 120A-120L […] the charging stations 110A-110N and 120A-120L transmit an authorization request to the server 140 when authorizing electric vehicle operators. The authorization request includes one or more of a charging station identifier (which uniquely identifies the charging station) and the access identifier presented by the electric vehicle operator when initiating access to the charging station” (¶ [0042]); “The access authorization module 1315 determines whether an access identifier presented by an electric vehicle operator is authorized to use the charging station at the time of the request” (¶ [0100]).
	Thus, Lowenthal teaches a server that is configured to perform authorization procedures for a plurality of charging stations associated with a plurality of charging station hosts. The server is configured to receive an authorization request for utilizing a particular charging station, where the authorization request includes a charging station identifier and a user access identifier so that the server can determine whether the user is authorized to the use the particular charging station associated with the charging station identifier; equivalent to identifying, with the computer arrangement, an electric outlet through which electricity is supplied to a vehicle of a user.

Secondly acquiring, with the computer arrangement, charge result information of the vehicle charged up with electricity supplied trough the identified electric outlet; and
	Lowenthal teaches “charging stations 110A-110N and 120A-120L typically transmit charging session data during, or after completion of a charging session, to the server 140 for accounting and billing […] charging session data may include one or more of a charging station identifier […] and the amount of energy consumed by an electric vehicle of an electric vehicle operator during the charging session” (¶ [0046]); “the accounting module 1330 receives charging session data from a charging session […] The charging session data includes one or more of a charging station identifier […] and the amount of energy consumed by an electric vehicle during the charging session” (¶ [0113]). 
	Thus, Lowenthal teaches a server that is configured to perform accounting procedures for a plurality of charging stations associated with a plurality of charging station hosts. The server is configured to receive charging session data for a charging session at a particular charging station, where the charging session data includes the charging station identifier and an amount of energy consumed by an electric vehicle during a charging session; equivalent to secondly acquiring, with the computer arrangement, charge result information of the vehicle charged up with electricity supplied trough the identified electric outlet.

Deriving, with the computer arrangement, an amount charged to the user on the basis of the use condition and the charge result information […] when the use condition for the identified electric outlet has been set by an owner of the management server.
	Lowenthal teaches “charging stations are configured by a host to allow electric vehicle operators to pay for charging service based on the amount of energy transferred (e.g., in kilowatt-hours (kWhs)) during a charging session, with the price being defined by the host” (¶ [0036]);  “charging stations 110A-110N and 120A-120L typically transmit charging session data during, or after completion of a charging session, to the server 140 for accounting and billing” (¶ [0046]); “the accounting module 1330 receives charging session data from a charging session […] The charging session data includes one or more of a charging station identifier […] and the amount of energy consumed by an electric vehicle during the charging session” (¶ [0113]); “the accounting module 1330 determines the pricing specification that is applied to the charging station […] the accounting module 1330 determines, from the pricing specification, the price(s) to apply for the charging session” (¶ [0114])); “after the accounting module 1330 determines which host defined price(s) apply, flow moves to block 1530 where the accounting module 1330 calculates the cost of the charging session […] the accounting module 1330 may credit the account of the host in the host account information 1350 as appropriate (minus any fees charged by the network operator)” (¶ [0117]).
	Thus, Lowenthal teaches a server that is configured to receive charging session data from a charging station during or after completion of a charging session, where the charging session data includes a charging station identifier and an amount of energy consumed by the electric vehicle during the charging session. Further, the server, via an accounting module, may determine a pricing specification to apply to the charging session based on the charging station identifier and a host-defined price (equivalent to the manager) for using the particular charging station. Accordingly, the server may calculate a cost for the charging session based on the amount of energy consumed by the electric vehicle during the charging session and the pre-defined pricing specification applied to the particular charging station by the host, where the electric vehicle operator pays the cost for the charging service and the host is credited as appropriate; equivalent to deriving, with the computer arrangement, an amount charged to the user on the basis of the use condition and the charge result information, when the use condition for the identified electric outlet has been set by an owner of the management server.

	Although Lowenthal teaches a system server configured to calculate a cost for a charging session based on the amount of energy consumed by an electric vehicle during a charging session and a pre-defined pricing specification applied to the particular charging station by the host, Lowenthal does not explicitly teach a thirdly acquiring, with a computer arrangement, contract information regarding electricity supply between an electricity supplier for supplying electricity to the identified electric outlet and a manager of the installation place of the identified electric outlet. Further, Lowenthal does not explicitly teach deriving an amount of payment to the manager on the basis of the contract information acquired at the third acquirer and the charge result information.

	However, Uratani teaches the following:
	Thirdly acquiring, with a computer arrangement, contract information regarding electricity supply between an electricity supplier for supplying electricity to the identified electric outlet and a manager of the installation place of the identified electric outlet […] and derive an amount of payment to the manager on the basis of the contract information acquired at the third acquirer and the charge result information […]. 
	Uratani teaches “a charging station unit price formulation system for formulating a common unit price for charging stations of a plurality of electric vehicles […] It stores usage information storage means for storing usage information, electricity charge information storage means for storing electricity charge information such as contract unit price and charging power amount for each charging station, and cost information required for operation of each charging station” (¶ [0008]); “As shown in FIG. 1, the charging station unit price determination system 1 is installed in an electric vehicle charging charge management center (hereinafter, simply "management center") 100, and includes a charging station 200, a user 300, an electric power company 400” (¶ [0015]); “The management center 100 charges the user 300 of the charging station 200 for the charge used, and pays the power charge for the charging station 200 to the electric power company 400 […] A computer device having a processing function is installed” (¶ [0016]); “The electric power company 400 supplies electric power to the charging station 200 based on a contract […] the electric power company 400 bills […] the management center 100 collectively for the power charge for the charger.” (¶ [0020]); “As shown in FIG. 2, the charging stand unit price determination system 1 mainly includes a communication unit 11, a usage information database 12a […] an electricity charge information database 13a […] an expense information storage […] a profit calculation task15 as a profit calculation means” (¶ [0021]); “usage information such as the number of units used for each charging station for a predetermined period is stored as a usage information database […] usage information database 12a stores the number of installed units 122, contract power 123, unit price 124, basic charge 125 […]  the unit price 124 (b in FIG. 8), the unit price based on the contracted power is stored, and for example, the store A is stored as 1,653.75 yen. “ (¶ [0024]); “the profit for each charging station and all the charging stations is calculated based on the usage information, the electricity charge information, and the expense information, and the calculated profit for each charging station and all the charging stations is calculated” (¶ [0009]); “profit is calculated by the total sales-expenses 147 for each charging station 200” (¶ [0032]). 
	Thus, Uratani teaches a system in which a management center (comprising a charging station and computer device) can have a contract with an electric power company, where the electric power company supplies electric power to the charging station based on a contract unit price for the electricity (referred to as electricity price information).  Further, the system (installed in the management center) may store the electricity price information, contract power, unit price, and usage information (such as number of units of electricity used by each charging station). Further, the system may calculate a profit for each charging station associated with the management center based on the stored usage information, electricity price information, and expense information; where the profit is calculated by the total sales-expenses for each charging station. Thus, the features in the system of Uratani for storing contract unit pricing information between an electric power company and a management center, and utilizing the contract unit price information and usage information for each charging station in order to calculate a profit for the management center (by a profit calculation means) is equivalent to a thirdly acquiring, with a computer arrangement, contract information regarding electricity supply between an electricity supplier for supplying electricity to the identified electric outlet and a manager of the installation place of the identified electric outlet and deriving the amount of payment to the manager on the basis of the contract information acquired at the third acquirer and the charge result information.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lowenthal with the teachings of Uratani by incorporating the features for storing/retrieving contract pricing information for supplying electricity from an electric power company to each charging station associated with a management center and calculating a profit for the management center based on the contract pricing information/electricity usage information associated with each charging station, as taught by Uratani. One of ordinary skill in the art would have recognized that such a modification would have enabled the system of Lowenthal to allow charging station hosts to make contracts with electric power companies such that the electric power companies supply power to the hosts’ charging stations based on a contract unit price, where the system would be further configured to calculate a profit for the charging station hosts based on the contract unit price and the amount of energy consumed by electric vehicle operators during charging sessions. One of ordinary skill in the art would have been motivated to make this modification when one considers that “the profit of each charging station 200 can be increased” (¶ [0070]), as suggested by Uratani, by incorporating features for establishing power supply contracts between electric power companies and charging station managers.  

Claim 7:  Lowenthal teaches the following:

A plurality of electricity supply devices; and a management server configured to communicate with the plurality of electricity supply devices and including a computer arrangement including a processor for executing a memory-loaded program, the computer arrangement including first, second, and third acquirers, an identification unit , a control device, and a deriver; 
	Lowenthal teaches” An electric vehicle charging station network includes multiple electric vehicle charging stations belonging to multiple charging station hosts […] A charging station network server provides an interface that allows each of the hosts to define one or more pricing specifications for charging electric vehicles on one or more of their electric vehicle charging stations belonging to that host. The pricing specifications are applied to the charging stations such that a cost of charging electric vehicles using those charging stations is calculated according to the pricing specifications” (see abstract); “the server 140 including the host portal […] the host portal 150 includes the host registration interface 220, the host definable pricing interface 230, the host accounting interface 240, and the charging station status interface 250” (¶ [0054]); “The techniques shown in the figures can be implemented using code and data stored and executed on one or more electronic devices (e.g., a charging station, a charging station network server, etc.) […] such electronic devices typically include a set of one or more processors coupled to one or more other components” (¶ [0138]); “The server 140 typically performs authorizing and accounting procedures for the charging stations 110A-110N and 120A-120L” (¶ [0042]); “authorization module 1315 determines whether an access identifier presented by an electric vehicle operator is authorized to use the charging station at the time of the request” (¶ [0100]); “the accounting module 1330 receives charging session data from a charging session […] The charging session data includes one or more of a charging station identifier […] and the amount of energy consumed by an electric vehicle during the charging session” (¶ [0113]). 
	Thus, Lowenthal teaches a charging station network server comprising a memory for storing code that is executed by one or more processors to perform the disclosed techniques of the charging station network server. Further, the charging station network server may comprise a plurality of host interfaces and modules (including a host definable pricing interface, authorization module, accounting module, etc.) that will be discussed in further detail below; equivalent to a management server including a computer arrangement including a processor for executing a memory-loaded program, the computer arrangement including first, second, and third acquirers, an identification unit , a control device, and a deriver. 

Each of the plurality of electricity supply devices comprising: an electric outlet supplied with electricity from an electricity supplier. 
	Lowenthal teaches” An electric vehicle charging station network includes multiple electric vehicle charging stations belonging to multiple charging station hosts” (see abstract); “charging stations 110A-110N and 120A-120L are coupled with the charging station network server (hereinafter “server”) 140” (¶ [0035]); “charging stations 110A-110N and 120A-120L exchange authentication request/reply messages with the server 140, transmit charging session data to the server 140, and may receive pricing from the server 140 over the links” (¶ [0041]); “the charging station 1900 includes the energy meter 1910, the current control device 1915, the charging point connection 1920” (¶ [0130]); “charging point connections (e.g., attached charging cord with a SAE J1772 connector […] compliant power receptacle, etc.” (¶ [0032]); “hosts can establish prices for one or more of per charging session, per hour (or other length of time) elapsed during the charging session, and per amount of energy transferred (either consumed from a power grid” (¶ [0031]). 
	Thus, Lowenthal teaches an electric vehicle charging station network server that is communicatively linked to a plurality of electric vehicle charging stations over a network, where each of the charging stations include a charging point connection and consume power from a power grid; equivalent to a plurality of electricity supply devices and a management server configured to communicate with the plurality of electricity supply devices, each of the plurality of supply devices comprising an electric outlet supplied with electricity from an electricity supplier.

The control device configured to record charge result information of a vehicle of a user charged up with electricity supplied through the electric outlet,
	Lowenthal teaches “the charging stations calculate and display the cost of the charging in real time. For example, if the charging service is being paid based on the amount of time elapsed during the charging session, the charging station calculates the cost based on the price set by the host and the amount of time that has elapsed. As another example, if the charging service is being paid based on the amount of energy consumed during the charging session, the charging station calculates the cost based on the price set by the host and the amount of energy being consumed. The charging station may periodically perform the cost calculation (e.g., every few seconds)” (¶ [0120]); “the charging station 1900 includes the energy meter 1910 […] and the processing system 1955 (e.g., one or more microprocessors and/or a system on an integrated circuit)” (¶ [0130]); “The processing system 1955 may retrieve instruction(s) from the volatile memory 1925 and/or the nonvolatile memory 1930, and execute the instructions to perform operations as described above” (¶ [0137]).
	Thus, Lowenthal teaches a charging station (equivalent to the electricity supply device) comprising a processing system configured to execute operations such as calculating/displaying the cost of charging in real time. For example, the processing system (equivalent to the control device) is configured to periodically calculate/display the cost of charging based on the pre-defined prices and the amount of time that has elapsed/amount of energy being consumed; equivalent to a control device configured to record charge result information of a vehicle of a user charged up with electricity supplied though the electric outlet.   

The management server comprising: the first acquirer configured to acquire a use condition for each of a plurality of electric outlets of the plurality of electricity supply devices;
	Lowenthal teaches” An electric vehicle charging station network includes multiple electric vehicle charging stations belonging to multiple charging station hosts […] A charging station network server provides an interface that allows each of the hosts to define one or more pricing specifications for charging electric vehicles on one or more of their electric vehicle charging stations belonging to that host. The pricing specifications are applied to the charging stations such that a cost of charging electric vehicles using those charging stations is calculated according to the pricing specifications” (see abstract); “charging stations 110A-110N and 120A-120L are coupled with the charging station network server (hereinafter “server”) 140” (¶ [0035]); the server 140 including the host portal […] the host portal 150 includes the host registration interface 220, the host definable pricing interface 230” (¶ [0054]); “host definable pricing interface 230 allows the hosts 105 and 115 to establish, for each of the charging stations 110A-110N and 120A-120L […] the price(s) for charging electric vehicles using those charging stations” (¶ [0059]); “The techniques shown in the figures can be implemented using code and data stored and executed on one or more electronic devices (e.g., a charging station, a charging station network server, etc.) […] such electronic devices typically include a set of one or more processors coupled to one or more other components” (¶ [0138]). 
	Thus, Lowenthal teaches a server comprising a host definable pricing interface and one or more processors (equivalent to the first acquirer) that are configured to allow charging station hosts to define prices for charging electric vehicles at charging stations that are associated with each respective charging station host; equivalent to a management server comprising a first acquirer configured to acquire a use condition for each of a plurality of electric outlets.

The identification unit configured to identify an electric outlet through which electricity is supplied to the vehicle;
	Lowenthal teaches “The server 140 typically performs authorizing and accounting procedures for the charging stations 110A-110N and 120A-120L […] the charging stations 110A-110N and 120A-120L transmit an authorization request to the server 140 when authorizing electric vehicle operators. The authorization request includes one or more of a charging station identifier (which uniquely identifies the charging station) and the access identifier presented by the electric vehicle operator when initiating access to the charging station” (¶ [0042]); “The access authorization module 1315 determines whether an access identifier presented by an electric vehicle operator is authorized to use the charging station at the time of the request” (¶ [0100]).
	Thus, Lowenthal teaches a server (comprising one or more processors and an authorization module) that is configured to perform authorization procedures for a plurality of charging stations associated with a plurality of charging station hosts. The server comprising one or more processors/authorization module (equivalent to the identification unit) are configured to receive an authorization request for utilizing a particular charging station, where the authorization request includes a charging station identifier and a user access identifier so that the server can determine whether the user is authorized to the use the particular charging station associated with the charging station identifier; equivalent to an identification unit configured to identify an electric outlet through which electricity is supplied to the vehicle.

The second acquirer configured to acquire charge result information from the control device for the identified electric outlet; and
	Lowenthal teaches “charging stations 110A-110N and 120A-120L typically transmit charging session data during, or after completion of a charging session, to the server 140 for accounting and billing […] charging session data may include one or more of a charging station identifier […] and the amount of energy consumed by an electric vehicle of an electric vehicle operator during the charging session” (¶ [0046]); “the accounting module 1330 receives charging session data from a charging session […] The charging session data includes one or more of a charging station identifier […] and the amount of energy consumed by an electric vehicle during the charging session” (¶ [0113]); “the charging station 1900 includes the energy meter 1910 […] and the processing system 1955 (e.g., one or more microprocessors and/or a system on an integrated circuit)” (¶ [0130]); “The processing system 1955 may retrieve instruction(s) from the volatile memory 1925 and/or the nonvolatile memory 1930, and execute the instructions to perform operations as described above” (¶ [0137]).
	Thus, Lowenthal teaches a server (comprising one or more processors and an accounting module) that is configured to perform accounting procedures for a plurality of charging stations associated with a plurality of charging station hosts. The server one or more processors/accounting module (equivalent to the second acquirer) is configured to receive charging session data from a charging station processing system (equivalent to the control device), where the charging session data includes the charging station identifier and an amount of energy consumed by an electric vehicle during a charging session; equivalent to a second acquirer configured to acquire charge result information from the control device for the identified electric outlet.

The deriver configured to derive the amount charged to the user on the basis of the use condition and the charge result information […] when the use condition for the identified electric outlet has been set by an owner of the management server.
	Lowenthal teaches “charging stations are configured by a host to allow electric vehicle operators to pay for charging service based on the amount of energy transferred (e.g., in kilowatt-hours (kWhs)) during a charging session, with the price being defined by the host” (¶ [0036]);  “charging stations 110A-110N and 120A-120L typically transmit charging session data during, or after completion of a charging session, to the server 140 for accounting and billing” (¶ [0046]); “the accounting module 1330 receives charging session data from a charging session […] The charging session data includes one or more of a charging station identifier […] and the amount of energy consumed by an electric vehicle during the charging session” (¶ [0113]); “the accounting module 1330 determines the pricing specification that is applied to the charging station […] the accounting module 1330 determines, from the pricing specification, the price(s) to apply for the charging session” (¶ [0114])); “after the accounting module 1330 determines which host defined price(s) apply, flow moves to block 1530 where the accounting module 1330 calculates the cost of the charging session […] the accounting module 1330 may credit the account of the host in the host account information 1350 as appropriate (minus any fees charged by the network operator)” (¶ [0117]).
	Thus, Lowenthal teaches a server that is configured to receive charging session data from a charging station during or after completion of a charging session, where the charging session data includes a charging station identifier and an amount of energy consumed by the electric vehicle during the charging session. Further, the server, via an accounting module, may determine a pricing specification to apply to the charging session based on the charging station identifier and a host-defined price (equivalent to the manager) for using the particular charging station. Accordingly, the server may calculate a cost for the charging session based on the amount of energy consumed by the electric vehicle during the charging session and the pre-defined pricing specification applied to the particular charging station by the host, where the electric vehicle operator pays the cost for the charging service and the host is credited as appropriate; equivalent to a deriver configured to derive the amount charged to the user on the basis of the use condition and the charge result information, when the use condition for the identified electric outlet has been set by an owner of the management server.

	Although Lowenthal teaches a system server configured to calculate a cost for a charging session based on the amount of energy consumed by an electric vehicle during a charging session and a pre-defined pricing specification applied to the particular charging station by the host, Lowenthal does not explicitly teach a third acquirer configured to acquire contract information regarding electricity supply between an electricity supplier for supplying electricity to the identified electric outlet and the manager. Further, Lowenthal does not explicitly teach deriving an amount of payment to the manager on the basis of the contract information acquired at the third acquirer and the charge result information.

	However, Uratani teaches the following:
	The third acquirer configured to acquire contract information regarding electricity supply between an electricity supplier for supplying electricity to the identified electric outlet and a manager of the installation place of the identified electric outlet; […] and derive the amount of payment to the manager on the basis of the contract information acquired at the third acquirer and the charge result information […]. 
	Uratani teaches “a charging station unit price formulation system for formulating a common unit price for charging stations of a plurality of electric vehicles […] It stores usage information storage means for storing usage information, electricity charge information storage means for storing electricity charge information such as contract unit price and charging power amount for each charging station, and cost information required for operation of each charging station” (¶ [0008]); “As shown in FIG. 1, the charging station unit price determination system 1 is installed in an electric vehicle charging charge management center (hereinafter, simply "management center") 100, and includes a charging station 200, a user 300, an electric power company 400” (¶ [0015]); “The management center 100 charges the user 300 of the charging station 200 for the charge used, and pays the power charge for the charging station 200 to the electric power company 400 […] A computer device having a processing function is installed” (¶ [0016]); “The electric power company 400 supplies electric power to the charging station 200 based on a contract […] the electric power company 400 bills […] the management center 100 collectively for the power charge for the charger.” (¶ [0020]); “As shown in FIG. 2, the charging stand unit price determination system 1 mainly includes a communication unit 11, a usage information database 12a […] an electricity charge information database 13a […] an expense information storage […] a profit calculation task15 as a profit calculation means” (¶ [0021]); “usage information such as the number of units used for each charging station for a predetermined period is stored as a usage information database […] usage information database 12a stores the number of installed units 122, contract power 123, unit price 124, basic charge 125 […]  the unit price 124 (b in FIG. 8), the unit price based on the contracted power is stored, and for example, the store A is stored as 1,653.75 yen. “ (¶ [0024]); “the profit for each charging station and all the charging stations is calculated based on the usage information, the electricity charge information, and the expense information, and the calculated profit for each charging station and all the charging stations is calculated” (¶ [0009]); “profit is calculated by the total sales-expenses 147 for each charging station 200” (¶ [0032]). 
	Thus, Uratani teaches a system in which a management center (comprising a charging station and computer device) can have a contract with an electric power company, where the electric power company supplies electric power to the charging station based on a contract unit price for the electricity (referred to as electricity price information).  Further, the system (installed in the management center) may store the electricity price information, contract power, unit price, and usage information (such as number of units of electricity used by each charging station). Further, the system may calculate a profit for each charging station associated with the management center based on the stored usage information, electricity price information, and expense information; where the profit is calculated by the total sales-expenses for each charging station. Thus, the features in the system of Uratani for storing contract unit pricing information between an electric power company and a management center, and utilizing the contract unit price information and usage information for each charging station in order to calculate a profit for the management center (by a profit calculation means) is equivalent to a third acquirer configured to acquire contract information regarding electricity supply between an electricity supplier for supplying electricity to the identified electric outlet and a manager of the installation place of the identified electric outlet and deriving the amount of payment to the manager on the basis of the contract information acquired at the third acquirer and the charge result information.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lowenthal with the teachings of Uratani by incorporating the features for storing/retrieving contract pricing information for supplying electricity from an electric power company to each charging station associated with a management center and calculating a profit for the management center based on the contract pricing information/electricity usage information associated with each charging station, as taught by Uratani. One of ordinary skill in the art would have recognized that such a modification would have enabled the system of Lowenthal to allow charging station hosts to make contracts with electric power companies such that the electric power companies supply power to the hosts’ charging stations based on a contract unit price, where the system would be further configured to calculate a profit for the charging station hosts based on the contract unit price and the amount of energy consumed by electric vehicle operators during charging sessions. One of ordinary skill in the art would have been motivated to make this modification when one considers that “the profit of each charging station 200 can be increased” (¶ [0070]), as suggested by Uratani, by incorporating features for establishing power supply contracts between electric power companies and charging station managers.  

Claims 5 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Lowenthal et al. U.S. Publication No. 2011/0191265, hereafter known as Lowenthal, in view of Uratani JP2013156695A, hereafter known as Uratani, in further view of Penilla et al. U.S. Patent No. 9,371,007, hereafter known as Penilla.  

Claim 5: Lowenthal/Uratani teaches the limitations of claim 1. Further, Lowenthal teaches the following:
A control unit configured to permit electricity supply through the electric outlet when the communication unit receives, from the user terminal, agreement information regarding the user’s agreement to the use condition. 
	Lowenthal teaches “the charging station 1900 includes […] the current control device 1915 […] one or more transceiver(s) 1935” (¶ [0130]); “transceiver(s) 1935 transmit and receive messages. For example, the transceiver(s) 1935 […] transmit authorization requests to the server” (¶ [0135]); “The server 140 typically performs authorizing and accounting procedures for the charging stations […] The server 140 transmits an authorization reply back to the charging station which then allows or disallows use of the charging station” (¶ [0042]); “charging stations 110A-110N and 120A-120L may not be energized until authorization is complete and successful. For example, the charging stations may include a current control device that controls the electric current available for charging electric vehicles and does not allow charging until authorization is complete and successful” (¶ [0043]); “ the authorization module 1310 receives the authorization request from the charging station” (¶ [0102]); techniques shown in the figures can be implemented using code and data stored and executed on one or more electronic devices (e.g., a charging station, a charging station network server, etc.) […] such electronic devices typically include a set of one or more processors coupled to one or more other components, such as […] network connections” (¶ [0138]). 
	Thus, Lowenthal teaches a server (comprising an authorization module and network connection components) that is configured to receive authorization requests from charging stations prior to initiating a charging session. Upon authorizing a user for use of the charging station, the server may transmit a reply back to the charging station that allows the use of the charging station and controls the charging station’s current control device to initiate charging; equivalent to a control unit configured to permit electricity supply through the electric outlet.

 	Further, Lowenthal teaches “At block 1810, a charging station receives a charging session request that includes an access identifier […] charging session can be requested […] using a remote application (e.g., an application on a mobile phone or laptop)” (¶ [0121]); “At block 1845, the charging station determines if a charging session confirmation has been received from the electric vehicle operator. The charging session confirmation indicates that the electric vehicle operator wants to continue with the charging session (e.g., the price(s) are acceptable for the electric vehicle operator). The charging session confirmation may be received in a similar way as the charging session request” (¶ [0123]).  
	Thus, Lowenthal teaches that a user may submit a charging request for a charging session to a particular charging station via an application on a mobile phone (equivalent to the user terminal). Further, the user may submit a charging session confirmation that indicates that the electric vehicle operator (user) accepts the pre-defined prices in the same way that the user submitted the charging session request (via the mobile phone). As discussed above, the charging session requests are transmitted to a server, via network connection components (equivalent to a communication unit), where the charging requests may be authorized. In response to receiving an authorization from the server authorization module (equivalent to the control unit), the charging station is allowed to initiate the charging session; equivalent to a control unit configured to permit electricity supply through the electric outlet when the communication unit receives, from the user terminal, agreement information regarding the user’s agreement to the use condition.

	Wherein the communication unit sends an unlocking signal to the control unit to unlock the electric outlet;
	Lowenthal teaches “server 140 typically performs authorizing and accounting procedures for the charging stations 110A-110N and 120A-120L. For example, in one embodiment, the charging stations 110A-110N and 120A-120L transmit an authorization request to the server 140 when authorizing electric vehicle operators […] The server 140 transmits an authorization reply back to the charging station which then allows or disallows use of the charging station.” (¶ [0042]); “charging stations 110A-110N and 120A-120L may not be energized until authorization is complete and successful. For example, the charging stations may include a current control device that controls the electric current available for charging electric vehicles and does not allow charging until authorization is complete and successful” (¶ [0043]).
	Thus, Lowenthal teaches that a charging station may include a current control device that prevents charging until authorization is complete and successful. As such, the charging station may transmit an authorization request to the server, and the server may respond with an authorization reply which allows or disallows use of the charging station; equivalent to wherein the communication unit sends an unlocking signal to the control unit to unlock the electric outlet.

	Although Lowenthal teaches a server configured to receive a user acceptance of a charging price for a charging session and subsequently authorizing the charging station to allow a charging session to be initiated for the user, Lowenthal/Uratani does not explicitly teach a communication unit configured to transmit a use condition for an electric outlet specified by the user, to a user terminal owned by the user. 

	However, Penilla teaches the following:
A communication unit configured to wirelessly transmit the use condition for an electric outlet specified by the user, to a user terminal owned by the user; and 
	Penilla teaches “ a cloud system having one or more servers connected to the Internet” (see abstract); “CUs owned by suppliers of charge can place the CUs in any location on their property, on commercial property, or shared commercial property, such as parking lots […] the CUs are assigned to a charge unit install point (CUIP) […]  CUIP can also be located by accessing a network, which may be managed by cloud services, such as to allow users to find CUs over a device […] device can be, in one embodiment, electronics of a vehicle that includes displays and user interfaces to accessing applications” (col. 10: 20-31);“The method includes receiving a request, from a vehicle, to identify charge unit install points (CUIPs) having at least one charge unit (CU) […] The method includes identifying promotion options available at the identified CUIPs […] The method includes providing a list of one or more options for obtaining charge at CUIPs to the vehicle, the list of options identifying the promotions […] The request is made via electronics of the vehicle (or via a portable device or computer) that has connection to the Internet” (col. 6: 10- 22); “the list is arranged or filtered based on preferences of a user account used to cause the request” (col. 6: 30-32); “promotions can include, for example, reductions in charge fees, free charge services, coupons, money back or credit, future discounts, current discounts” (col.10: 53-55); “method provides a list of one or more options for obtaining charge at CUIPs to the vehicle, and the list of options identifying the promotions; the method being executed by a processor” (col. 5: 61-64); “applications run in the vehicle electronics include wireless communication logic and circuitry, memory and a processor” (col. 10: 33-35). 
	Thus, Penilla teaches a cloud system comprising a processor (equivalent to the communication unit) to execute a method for wirelessly transmitting and presenting a user with a filtered list of CU’s, for charging an electric vehicle, via a vehicle device/portable device based on the user’s preferences (equivalent to electric outlets specified by a user). Further, the filtered list of CU’s may also identify promotions associated with the CU’s, where the promotions may indicate discounts or free charge services; equivalent to a communication unit configured to wirelessly transmit the use condition for an electric outlet specified by the user, to a user terminal owned by the user.

	It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention by modifying the system of Lowenthal/Uratani with the teachings of Penilla by incorporating the features for providing a filtered list of preferred charging units (CU’s) to a user’s mobile device including pricing/promotion information for each of the CU’s displayed on the filtered list, as suggested by Penilla, into the system of Lowenthal/Uratani that allows users to request a charging session for a particular charging point via a mobile device. One of ordinary skill in the art would have recognized that such a modification would enable the system of Lowenthal/Uratani to provide a filtered list of preferred charging stations to the user mobile device, along with pricing/promotion information that is associated with each of the charging stations. One of ordinary skill in the art would have been motivated to make this modification when one considers that a “user can browse through locations that fit the user's needs, cost, and convenience” (col. 26: 23-25); as suggested by Penilla, thus improving user satisfaction and convenience.

Claim 8: Lowenthal/Uratani teaches the limitations of claim 7. The Examiner notes that the communication unit and control device are interpreted as being any components that are capable of performing the claimed functions performed by the communication unit and control device, respectively.

	Further, Lowenthal teaches the following:
Wherein the communication unit sends an unlocking signal to the control unit to unlock the electric outlet;
	Lowenthal teaches “server 140 typically performs authorizing and accounting procedures for the charging stations 110A-110N and 120A-120L. For example, in one embodiment, the charging stations 110A-110N and 120A-120L transmit an authorization request to the server 140 when authorizing electric vehicle operators […] The server 140 transmits an authorization reply back to the charging station which then allows or disallows use of the charging station.” (¶ [0042]); “charging stations 110A-110N and 120A-120L may not be energized until authorization is complete and successful. For example, the charging stations may include a current control device that controls the electric current available for charging electric vehicles and does not allow charging until authorization is complete and successful” (¶ [0043]).
	Thus, Lowenthal teaches that a charging station may include a current control device that prevents charging until authorization is complete and successful. As such, the charging station may transmit an authorization request to the server, and the server may respond with an authorization reply which allows or disallows use of the charging station; equivalent to wherein the communication unit sends an unlocking signal to the control unit to unlock the electric outlet.

	Although Lowenthal teaches a server configured to authorize a charging station to allow a charging session to be initiated for a user (¶ [0130]) and a charging station processing system (equivalent to the control device) configured to control power supply to the charging station (¶ [0043], ¶ [0130]), Lowenthal/Uratani does not explicitly teach a management server further comprising a communication unit configured to transmit the use condition for an electric outlet specified by the user, to a user terminal owned by the user. Further, Lowenthal/Uratani does not explicitly teach when the communication unit transmits the use condition, the control device starts electricity supply through the electric outlet upon electrical connection of the vehicle to the electric outlet.

	However, Penilla teaches the following:
The computer arrangement further comprises a communication unit configured to wirelessly transmit the use condition for an electric outlet specified by the user, to a user terminal owned by the user; and 
	Penilla teaches “ a cloud system having one or more servers connected to the Internet” (see abstract); “CUs owned by suppliers of charge can place the CUs in any location on their property, on commercial property, or shared commercial property, such as parking lots […] the CUs are assigned to a charge unit install point (CUIP) […]  CUIP can also be located by accessing a network, which may be managed by cloud services, such as to allow users to find CUs over a device […] device can be, in one embodiment, electronics of a vehicle that includes displays and user interfaces to accessing applications” (col. 10: 20-31);“The method includes receiving a request, from a vehicle, to identify charge unit install points (CUIPs) having at least one charge unit (CU) […] The method includes identifying promotion options available at the identified CUIPs […] The method includes providing a list of one or more options for obtaining charge at CUIPs to the vehicle, the list of options identifying the promotions […] The request is made via electronics of the vehicle (or via a portable device or computer) that has connection to the Internet” (col. 6: 10- 22); “the list is arranged or filtered based on preferences of a user account used to cause the request” (col. 6: 30-32); “promotions can include, for example, reductions in charge fees, free charge services, coupons, money back or credit, future discounts, current discounts” (col.10: 53-55); “method provides a list of one or more options for obtaining charge at CUIPs to the vehicle, and the list of options identifying the promotions; the method being executed by a processor” (col. 5: 61-64); “applications run in the vehicle electronics include wireless communication logic and circuitry, memory and a processor” (col. 10: 33-35).
	Thus, Penilla teaches a cloud system comprising a processor (equivalent to the communication unit) to execute a method for wireless transmitting and presenting a user with a filtered list of CU’s, for charging an electric vehicle, via a vehicle device/portable device based on the user’s preferences (equivalent to electric outlets specified by a user). Further, the filtered list of CU’s may also identify promotions associated with the CU’s, where the promotions may indicate discounts or free charge services; equivalent to a communication unit configured to wirelessly transmit the use condition for an electric outlet specified by the user, to a user terminal owned by the use.

When the communication unit transmits the use condition, the control device starts electricity supply through the electric outlet upon electrical connection of the vehicle to the electric outlet. 
	Penilla teaches “reservation of parking time and parking charge time may be done in advance […] the user can ask the system to find and reserve the closest spot on-the-fly. The user can browse through locations that fit the user's needs, cost, and convenience”  (col. 26,: 16-25); “For example, three results may return for park and charge spots […] the user can reserve and pre-pay park and charge time for the spot” (col. 26: 26-30); “Park and charge locations that have been reserved by another user will not allow parking or charging to another user” (col. 26: 49-51); “Once a user has parked at their reserved and paid park and charge location and the user has paid for charge time, the vehicle may be charged […] Some charging systems require cables and plugs” (col. 26: 58-62); “the smart park and charge location will be able to communicate and identify the vehicle and user so that the system knows how to dispense charge” (col. 27: 36-39); 
	Thus, Penilla teaches a cloud system comprising a processor (equivalent to the communication unit) to execute a method for presenting a user with a filtered list of CU’s, for charging an electric vehicle, via a vehicle device/portable device based on the user’s preferences/needs. Further, the filtered list of CU’s may also identify promotions associated with the CU’s, where the promotions may indicate discounts or free charge services, and the user may prepay (based on the displayed use condition) for one of the selected CU’s such that the selected CU will only dispense charge (via a cable/plug) for the user that has prepaid; equivalent to when the communication unit transmits the use condition, the control device starts electricity supply through the electric outlet upon electrical connection of the vehicle to the electric outlet.

	It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention by modifying the system of Lowenthal/Uratani with the teachings of Penilla by incorporating the features for providing a filtered list of preferred charging units (CU’s) to a user’s mobile device including pricing/promotion information for each of the CU’s displayed on the filtered list and allowing the user to prepay the displayed amount for a selected CU so that charge may be dispensed (via a plug) to the user’s vehicle, as suggested by Penilla, into the system of Lowenthal/Uratani that allows users to request a charging session for a particular charging point via a mobile device. One of ordinary skill in the art would have recognized that such a modification would enable the system of Lowenthal/Uratani to provide a filtered list of preferred charging stations to the user mobile device, along with pricing/promotion information that is associated with each of the charging stations and enable a user to prepay a displayed amount so that charge may be dispensed from a selected charging station. One of ordinary skill in the art would have been motivated to make this modification when one considers that a “user can browse through locations that fit the user's needs, cost, and convenience” (col. 26: 23-25); as suggested by Penilla, thus improving user satisfaction and convenience. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628